EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tanya Arenson on 25 July 2022.
The application has been amended as follows: 

A) Claim 2 has been amended in the following manner:
Claim 2 (Amendment): A nanostructure which is a hollow body constituted by a wall, the wall consisting of a first wall and a second wall, the first wall being formed from an assembly of a plurality of first amphiphilic molecules containing a hydrophilic block and a hydrophobic block, the second wall consisting of one or more regions which are formed from an assembly of a plurality of second amphiphilic molecules, and distributed by phase separation in the first region forming a gate between an outer surface and an inner surface of the hollow body separately 
wherein, the first amphiphilic molecule is an amphiphilic peptide chain represented by the following Formula (I)

    PNG
    media_image1.png
    162
    495
    media_image1.png
    Greyscale

[[ ]] wherein m is 5 to 80, n is 4 to 15, [[ ]] R1 is ketole [[ ]] group or an acetyl group, and [[ ]] R2 is a C1-C4 alkoxy [[ ]] group or a benzyl ester group; and
the second amphiphilic molecule is a phospholipid molecule selected from the group consisting of 1,2-dimyristoyl-sn-glycero-3-phosphocholine (DMPC), 1,2-dipalmitoyl-sn-glycero-3-phosphocholine (DPPC), 1,2-distearoyl-sn-glycero-3-phosphocholine (DSPC), 1,2-dilauroyl-sn-glycero-3-phosphocholine (DLPC), and 1,2-dioleoyl-sn-glycero-3-phosphocholine (DOPC), wherein [[ ]] the ratio of [[ ]] surface area occupied by the first amphiphilic molecules to [[ ]] surface area occupied by the second amphiphilic molecules is 69:31 to 90:10.

B) Claims 6, 12, 14, 16, and 20 have been allowed without further amendment.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Explanation of Claimed Invention: Prior to explaining why the claimed subject matter overcomes the prior art, the examiner provides the following explanation as to what is meant by various claimed terms. To explain this, the examiner has set forth a copy of figure 1B below that is 

    PNG
    media_image2.png
    337
    383
    media_image2.png
    Greyscale

All of the first regions, when taken together, form the first wall, and all of the second regions, when taken together, form the second wall. The first wall and second wall combined form the wall.
Instant claim 2 also recites the term “gate.” This recitation is intended to show that the second wall consisting of one or more second regions functions as a “gate.” The term “gate” is best understood by the examiner to refer to a separation that can either be open or closed.
No New Matter: The newly added claim limitation drawn to occupied surface area appears to be supported at least as of page 45, Table 1, of the instant specification.
Relevant Prior Art: As relevant prior art, the examiner cites Makino et al. (Polymer Journal (2014) 46, 783-791) and Barenholz et al. (US 2006/0165766 A1). Both references were cited previously in the prosecution history of the instant application. Makino teaches a compound and nanostructure made from the “first amphiphilic molecule” as of the instant claims. Barenholz teaches a nanostructure made from the second amphiphilic molecule. As such, the prior art recognizes nanostructures made from the first amphiphilic molecule and second amphiphilic molecule separately in separate prior art references. However, the prior art does not teach these together in the same embodiment.
Even if, purely en arguendo, the skilled artisan would have been motivated to have combined the amphiphilic molecules of Makino and Barenholz, there are unexpected results associated with this combination in the claimed surface area ratio that would not have been expected by one of ordinary skill in the art. Specifically, these unexpected results relate to the fact that the instantly claimed invention has temperature-responsive properties that are an improvement over the prior art references individually, and would not have been expected by one of ordinary skill in the art.
Makino teaches a composition made from the first amphiphilic molecule alone and appears to recognize some temperature sensitivity, as of page 785 of Makino. However, the temperature sensitivity recognized by Makino appears to be at 90ºC. This temperature is substantially higher than the temperatures present under physiological conditions (e.g. in the human body or the body or another living organism such as a mouse). This would have been unlikely to have been useful in a physiological drug delivery environment because temperatures as high as 90ºC would have been unlikely to have been encountered inside the human body or the body of another living organism such as a mouse. In contrast, the instant specification indicates that a temperature responsivity at temperatures as low as 30ºC to 40ºC, which are temperatures that would have been present under physiological conditions. Furthermore, the temperature responsivity recognized by Makino is that of a conformational change rather than the opening of a gate, and it does not appear that Makino teaches an element that reads on the required gate.
The composition of Barenholz, in the alternative, does appear to have temperature sensitivity at temperatures relevant for physiological drug delivery. See e.g. paragraphs 0057-0058 of Barenholz. However, data obtained in the declaration added to the file record on 2 March 2022 shows that the liposome of Barenholz, which is made from the second amphiphilic molecule in the absence of the first amphiphilic molecule, is subject to deformation, agglomeration, and decomposition on storage. See paragraph #5 of the 2 March 2022 declaration. In contrast, the claimed nanostructures had higher stability. See paragraph #6 of the declaration.
In summary, a nanostructure from the first amphiphilic molecule alone is inferior to the claimed composition because the nanostructure from the first amphiphilic molecule alone does not have desirable properties regarding temperature-controlled release at physiologically relevant temperatures. And a nanostructure from the second amphiphilic molecule alone is inferior to the claimed composition because the nanostructure from the second amphiphilic molecule alone does not have desirable properties regarding particle stability. Only by combining the first and second amphiphilic molecules at the recited surface area ratios can a particle with good temperature-responsive properties and good stability. This represents an unexpected and significant improvement over the prior art that would not have been predictable to one of ordinary skill in the art.
Additionally, it would not necessarily have been predictable that combining the first and second amphiphilic molecules would have resulted in the formation of separate regions, as recited by the instant claims and indicated by figure 1b, reproduced below.

    PNG
    media_image3.png
    209
    518
    media_image3.png
    Greyscale

In contrast, the skilled artisan may have expected that combining these ingredients would have resulted in a wall comprising the first and second amphiphilic molecules more homogeneously distributed. This also represents a property that would not have been expected by one of ordinary skill in the art.
As an additional relevant reference which has been previously cited in the prosecution file history, the examiner cites Al-Ahmady et al. (ACS Nano, Vol. 6, No. 10, 2012, pages 9335-9346).
Al-Ahmady et al. (hereafter referred to as Al-Ahmady) is drawn to a lipid-peptide hybrid nanoscale vesicles, as of Al-Ahmady, page 9335, title and abstract, with the figure in the abstract reproduced below. The composition of Al-Ahmady has the following structure, as of page 9337, Figure 1, reproduced below.

    PNG
    media_image4.png
    603
    1145
    media_image4.png
    Greyscale

The composition of Al-Ahmady does appear to teach temperature sensitivity, which is an important feature of the instantly claimed invention.
Nevertheless, Al-Ahmady differs from the claimed invention because Al-Ahmady teaches a peptide with a leucine zipper sequence, as of Al-Ahmady, page 9336, right column, relevant text reproduced below. 

    PNG
    media_image5.png
    800
    637
    media_image5.png
    Greyscale

This differs from the claimed chemical structure of the recited first amphiphilic molecule. Additionally, the examiner notes that the peptide of Al-Ahmady contains only natural amino acids, whereas the recited first amphiphilic molecule is a polymer made from monomer units that are not natural amino acids such as sarcosine and aminoisobutyric acid.
There would have been no motivation for the skilled artisan to have substituted the peptide of Makino in place of the peptide of Al-Ahmady. This is because the peptide of Makino lacks a leucine zipper, and Al-Ahmady appears to indicate that a leucine zipper structure is needed to achieve the desired properties. As such, the skilled artisan would not have been motivated to have substituted a peptide without a leucine zipper in place of that of Al-Ahmady which has a leucine zipper.
Additionally, Al-Ahmady appears to differ from the claimed invention because in Figure 1A of Al-Ahmady (reproduced above), the majority of the surface area of Al-Ahmady appears to be occupied by the lipid, with a minority being occupied by the peptide. In contrast, the instant claims require that there is a minimum of a 69:31 ratio of first amphiphilic molecule (the peptide or Al-Ahmady or polymer of the claimed invention) to second amphiphilic molecule (lipid). This indicate that at least twice as much of the surface area is covered by the peptide as by the lipid. In contrast, figure 1 of Al-Ahmady appears to show more surface area being covered by the lipid and less being covered by the peptide, which is the opposite of what is required by the instantly claimed invention.
Also, Al-Ahmady appears to teach that it is the peptide that acts as the gate, as of figure 1 of Al-Ahmady. The left side of figure 1A of Al-Ahmady shows the peptide gate closed, and the right side of figure 1A of Al-Ahmady shows the peptide gate open. In contrast, in the instantly claimed invention, it is the lipid rather than the peptide that acts as the gate. This is recited by the instant claims and shown by figure 1C, especially on the right, with the relevant figure reproduced below.

    PNG
    media_image6.png
    234
    239
    media_image6.png
    Greyscale

The above-indicated arrow shows the active agent being released through the lipid portion, which differs from what is taught by Al-Ahmady.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612